DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species 6 (figure 6 and claims 1-16) in the reply filed on 11/19/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Ikriannikov (US 2011/0279100).
claim 1, Ikriannikov (para 0007, 0098, 0133 and figure 54) discloses a molded body (see figure 54) formed from a composite material containing magnetic powder (see para 0133); and a metallic plate (5404(2)) embedded in the molded body so as to be partially exposed at a mounting surface side (see figure 54), wherein the metallic plate has a first metallic plate portion (see the top portion of 5404(2)) that is embedded in the molded body such that an extension direction and a width direction thereof are parallel to the mounting surface (see figure 54); second metallic plate portions (see the side portions of 5404(2))  that respectively extend from both end portions (see figure 54), in the extension direction, of the first metallic plate portion to a bottom surface of the molded body in a direction to the mounting surface (see figure 54); and third metallic plate portions (see the bottom portions of 5404(2)) that are disposed so as to extend from the second metallic plate portions along the bottom surface of the molded body and be separated from side surfaces adjacent to the bottom surface of the molded body (see figure 54), and each of the third metallic plate portions having at least a surface exposed from the molded body (see figure 54), and end portions of the metallic plate are embedded so as to be separated from the side surfaces of the molded body (see figure 54).
Regarding claim 4, Ikriannikov (para 0049) discloses wherein the magnetic powder includes metallic magnetic powder.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 2011/0279100) in view of Sakamoto et al. (US 2014/0266541).
Regarding claim 2, Ikriannikov (para 0007, 0098, 0133 and figure 54) discloses all the limitations as applied to claim 1 as noted above but does not expressly discloses wherein the metallic plate further has fourth metallic plate portions that extend from end portions of the third metallic plate portions at sides opposite to the second metallic plate portions, in a direction crossing a top surface of the molded body opposing the mounting surface.
Sakamoto et al. (figure 3) discloses a teaching wherein the metallic plate further has fourth metallic plate portions (22d/23d) that extend from end portions of the third metallic plate portions (22c/23c) at sides opposite to the second metallic plate portions (see figure 3), in a direction crossing a top surface of the molded body opposing the mounting surface (see figure 3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the metallic 
Regarding claim 7, Ikriannikov (para 0049) discloses wherein the magnetic powder includes metallic magnetic powder.


3	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 2011/0279100) in view of Ikriannikov (US 2011/0169476).
Regarding claim 3, Ikriannikov (para 0007, 0098, 0133 and figure 54) discloses all the limitations as applied to claim 1 as noted above but does not expressly discloses wherein each third metallic plate portion extends from the second metallic plate portion in a direction to the second metallic plate portion to which the other third metallic plate portion is connected.
Ikriannikov(9476) (figure 19) discloses wherein each third metallic plate portion extends from the second metallic plate portion in a direction to the second metallic plate portion to which the other third metallic plate portion is connected.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each third metallic plate portion extends from the second metallic plate portion in a direction to the second metallic plate portion to which the other third metallic plate portion is connected 9476) to the inductive device of Ikriannikov so as make the inductive device more compact/reduce the size, thereby saving money in production cost.
Regarding claim 8, Ikriannikov (para 0049) discloses wherein the magnetic powder includes metallic magnetic powder.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 2011/0279100) in view of Ikriannikov (US 2011/0043317).
Regarding claim 5, Ikriannikov (para 0007, 0098, 0133 and figure 54) discloses all the limitations as applied to claim 1 as noted above but does not expressly discloses wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body.
Ikriannikov(3317) (para 0151) discloses wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body as taught by Ikriannikov(3317) to the inductive device of Ikriannikov so as enhance solderability characteristics of the inductive device.

5.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 2011/0279100) in view of Sakamoto et al. (US 2014/0266541) in further view of Ikriannikov (US 2011/0169476).
claim 6, Ikriannikov (para 0007, 0098, 0133 and figure 54) discloses all the limitations as applied to claim 2 as noted above but does not expressly discloses wherein each third metallic plate portion extends from the second metallic plate portion in a direction to the second metallic plate portion to which the other third metallic plate portion is connected.
Ikriannikov(9476) (figure 19) discloses wherein each third metallic plate portion extends from the second metallic plate portion in a direction to the second metallic plate portion to which the other third metallic plate portion is connected.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each third metallic plate portion extends from the second metallic plate portion in a direction to the second metallic plate portion to which the other third metallic plate portion is connected as taught by Ikriannikov(9476) to the inductive device of Ikriannikov so as make the inductive device more compact/reduce the size, thereby saving money in production cost.
Regarding claim 9, Ikriannikov (para 0049) discloses wherein the magnetic powder includes metallic magnetic powder.

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 2011/0279100) in view of Sakamoto et al. (US 2014/0266541) in further view of Ikriannikov (US 2011/0043317).
Regarding claim 10, Ikriannikov (para 0007, 0098, 0133 and figure 54) discloses all the limitations as applied to claim 2 as noted above but does not 
Ikriannikov(3317) (para 0151) discloses wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body as taught by Ikriannikov(3317) to the inductive device of Ikriannikov so as enhance solderability characteristics of the inductive device.

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 2011/0279100) in view of Ikriannikov (US 2011/0169476) in further view of Ikriannikov (US 2011/0043317).
Regarding claim 11, Ikriannikov (para 0007, 0098, 0133 and figure 54) discloses all the limitations as applied to claim 3 as noted above but does not expressly discloses wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body.
Ikriannikov(3317) (para 0151) discloses wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the 3317) to the inductive device of Ikriannikov so as enhance solderability characteristics of the inductive device.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 2011/0279100) in view of Ikriannikov (US 2011/0043317).
Regarding claim 12, Ikriannikov (para 0007, 0098, 0133 and figure 54) discloses all the limitations as applied to claim 4 as noted above but does not expressly discloses wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body.
Ikriannikov(3317) (para 0151) discloses wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body as taught by Ikriannikov(3317) to the inductive device of Ikriannikov so as enhance solderability characteristics of the inductive device.

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 2011/0279100) in view of Sakamoto et al. (US 2014/0266541) and Ikriannikov (US 2011/0169476) in further view of Ikriannikov (US 2011/0043317).

Regarding claim 13, Ikriannikov (para 0007, 0098, 0133 and figure 54) discloses all the limitations as applied to claim 6 as noted above but does not 
Ikriannikov(3317) (para 0151) discloses wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body as taught by Ikriannikov(3317) to the inductive device of Ikriannikov so as enhance solderability characteristics of the inductive device.

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 2011/0279100) in view of Sakamoto et al. (US 2014/0266541) in further view of Ikriannikov (US 2011/0043317).
Regarding claim 14, Ikriannikov (para 0007, 0098, 0133 and figure 54) discloses all the limitations as applied to claim 7 as noted above but does not expressly discloses wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body.
Ikriannikov(3317) (para 0151) discloses wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the 3317) to the inductive device of Ikriannikov so as enhance solderability characteristics of the inductive device.

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 2011/0279100) in view of Ikriannikov (US 2011/0169476) in further view of Ikriannikov (US 2011/0043317).
Regarding claim 15, Ikriannikov (para 0007, 0098, 0133 and figure 54) discloses all the limitations as applied to claim 8 as noted above but does not expressly discloses wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body.
Ikriannikov(3317) (para 0151) discloses wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body as taught by Ikriannikov(3317) to the inductive device of Ikriannikov so as enhance solderability characteristics of the inductive device.

12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov (US 2011/0279100) in view of Sakamoto et al. (US 2014/0266541) and Ikriannikov (US 2011/0169476) in further view of Ikriannikov (US 2011/0043317).
Regarding claim 16, Ikriannikov (para 0007, 0098, 0133 and figure 54) discloses all the limitations as applied to claim 9 as noted above but does not 
Ikriannikov(3317) (para 0151) discloses wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein each third metallic plate portion has a plating layer on the surface thereof exposed from the molded body as taught by Ikriannikov(3317) to the inductive device of Ikriannikov so as enhance solderability characteristics of the inductive device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONALD HINSON/Primary Examiner, Art Unit 2837